Exhibit 10.8

 

Amendment No. 1 to the
KLX Energy Services, Inc. Employee Stock Purchase Plan

 

This Amendment No. 1 (“Amendment”) to the KLX Energy Services, Inc. Employee
Stock Purchase Plan (the “Plan”) is made and adopted by the KLX Energy
Services, Inc. (the “Company”), subject to approval of the stockholders of the
Company. Capitalized terms used and not defined herein shall have the meanings
given thereto in the Plan.

 

WHEREAS, on September 13, 2018, the Board of Directors adopted, and the sole
stockholder of the Company approved, the Plan;

 

WHEREAS, pursuant to Section 16 of the Plan, the Company may amend the Plan at
any time, contingent on approval by the stockholders of the Company for any
amendment (x) relating to the aggregate number of shares which may be issued
under the Plan (other than an adjustment provided for in Section 14 of the Plan)
or (y) for which stockholder approval is required under applicable laws,
rules and regulations, including, without limitation, Sections 423 and 424 of
the Code; and

 

WHEREAS, the Board of Directors has determined that it is advisable and in the
best interest of the Company to amend the Plan to increase the number of Shares
authorized for issuance under the Plan by 1,500,000.

 

NOW, THEREFORE, BE IT RESOLVED THAT the Plan is hereby amended as follows,
subject to approval by the stockholders of the Company:

 

1. Amendment of Section 2 of the Plan. The first sentence of Section 2 of the
Plan is hereby deleted in its entirety and replaced with the following:

 

“Under the Plan, there is available an aggregate of not more than 1,700,000
shares of Stock (subject to adjustment as provided in Section 14) for sale
pursuant to the exercise of options (Options) granted under the Plan.”

 

2. Effect on the Plan. Except as expressly modified by this Amendment, all other
terms and provisions of the Plan shall be unchanged and shall remain in full
force and effect.

 

3. Governing Law. Except as to matters of federal law, this Amendment and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Florida.

 

This Amendment was approved by the Board of Directors on June 23, 2020 and by
the stockholders of the Company on July 24, 2020.

 



 

